[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                JUNE 30, 2006
                                No. 06-10768
                                                              THOMAS K. KAHN
                            Non-Argument Calendar
                                                                  CLERK
                          ________________________

                   D.C. Docket No. 05-01037-CV-T-23-MAP

TAURUS PROPERTY VENTURES, LLC,

                                                         Plaintiff-Appellant,

                                      versus

CITY OF PLANT CITY,

                                                         Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 30, 2006)

Before ANDERSON, BIRCH and COX, Circuit Judges.

PER CURIAM:

      Taurus Property Ventures, LLC, (“Taurus”) sued the City of Plant City (“the

City”), alleging that the City’s adult-use zoning ordinance was unconstitutional on
its face and that the ordinance had been applied unconstitutionally to deny Taurus a

permit to operate a club that would offer “erotic/striptease dancing” and “sexually

explicit materials for sale.” After Taurus filed this lawsuit and moved for a

preliminary injunction, the City amended the ordinance. The City then moved for

dismissal of Taurus’s lawsuit or, in the alternative, summary judgment on the grounds

that Taurus’s challenges were moot. A magistrate judge held a hearing on Taurus’s

motion for a preliminary injunction and the City’s motion for dismissal or, in the

alternative, summary judgment.         The magistrate judge’s findings and his

recommendations (that Taurus’s motion for preliminary injunction be denied, that the

City’s motion for dismissal be granted in part on the basis of mootness, and that

Taurus’s claims for damages be stayed until resolution of another case in this court)

were adopted in their entirety by the district court. Taurus appeals.

      This court has jurisdiction to consider the appeal of the denial of a preliminary

injunction pursuant to 28 U.S.C. § 1292(1).

      Taurus’s argument that the amended ordinance is void ab initio is not

supported by record evidence demonstrating that the process by which the ordinance

was enacted was legally deficient. Therefore, Taurus’s claims for equitable relief that

seek a declaration that the old ordinance is unconstitutional and an injunction

preventing the City from enforcing the old ordinance against Taurus or, in the

                                          2
alternative, requiring the City to issue Taurus a permit under the old ordinance are

moot.1 See Coral Springs Street Systems, Inc. v. City of Sunrise, 371 F.3d 1320, 1328

(11th Cir. 2004) (“‘[w]hen a subsequent law brings the existing controversy to an end

the case becomes moot and should be treated accordingly.’”) (quoting Coalition for

the Abolition of Marijuana Prohibition v. City of Atlanta, 219 F.3d 1301, 1310 (11th

Cir. 2000)). We find no error in the district court’s adoption of the magistrate judge’s

holding that no exceptions to the mootness doctrine apply because Taurus had no

vested right to a permit under the old ordinance, as a result of either equitable

estoppel or bad faith action on behalf of the City. (See R.2-59 at 8-9; R.2-62.) Thus,

the district court properly dismissed as moot all claims for equitable relief under the

old ordinance, and that dismissal is affirmed.

      The district court stayed Taurus’s suit for damages until release of this court’s

en banc opinion in Tanner Advertising Group, LLC, v. Fayette County, Georgia, –

F.3d –, No. 04-13210 (11th Cir. June 9, 2006) (en banc). Tanner has now been

decided by the en banc court. The case is remanded to the district court for further

proceeding consistent with this opinion.

      AFFIRMED AND REMANDED.




      1
          This holding resolves the jurisdictional question that was carried with this case.

                                                   3